10/06/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 06-0544


                                        PR 06-0544
                                                                               OCT 0 6 2020
                                                                             Bowen Greenwood
 IN RE PETITION OF CARL L. JONES FOR                                       Clerk of Supreme Court
                                                                               te or   Mr)nta na
 REINSTATEMENT TO ACTIVE STATUS IN                                   O R D Esit
 THE BAR OF MONTANA



       Carl L. Jones has petitioned this Court for reinstatement to active status in the State
Bar of Montana. Jones was placed on inactive status for failing to comply with the Rules
for Continuing Legal Education for the reporting year ending March 31, 2020. Attached
to the Petition is a letter from the State Bar stating that Jones has now completed all CLE
requirements for that reporting year. The Petition states that Jones is not currently subject
to disciplinary proceedings and has not committed any acts or omissions sanctionable
under the Rules of Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition of Carl L. Jones for reinstatement to
active status in the State Bar of Montana is GRANTED. Upon payment of any remaining
dues, fees, and the state license tax to the State Bar of Montana, Jones shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this       — day of October, 2020.



                                                                Chief Justi
    (._AIIII
    g.4 "I 2.14___
        Justices




2